 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDColumbia Music&Electronics,Inc. and DepartmentStore Employees Union,Local 1100,Retail ClerksInternationalAssociation,AFL-CIO,Petitioner.Case 20-RM-1444April 17, 1972DECISION ON REVIEWBY MEMBERSFANNING,JENKINS,AND KENNEDYOn December 14, 1971, the Regional Director forRegion 20 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all full-time and regular part-time selling and nonselling em-ployees at the Employer's San Francisco, California,retail store, excluding therefrom six individuals whoseunit placement was in dispute. Thereafter, the Em-ployer filed a timely request for review of the Region-al Director's decision on the grounds that in resolvingthe unit placement issues he made findings of factwhich are clearly erroneous and departed from estab-lished policy.On January 13, 1972, by telegraphic order, the re-quest for review was granted and the election stayedpending decision on review. Thereafter, the Petitionerfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's contentions in its request for reviewand the Petitioner's brief on review, and makes thefollowing findings:The Employer is engaged in the retail sale of musi-cal instruments, sheet music, books, records, prere-corded tapes, hi-fidelity equipment, and other musicalsupplies at its San Francisco store. Edward Regan,manager of the hi-fidelity department, owns 35 per-cent of the Employer; Sid Heller, manager of themusical instruments and books department, owns 30percent; and Charles Heller, manager of the recordsand tapes department, owns 28 percent. Under theowner-managers, there are 12 employees, includingthe 6 whose exclusion from the unit by the RegionalDirector is under review.Dolores Bloodunder the direction of the three own-er-managers, performs various secretarial and clericalfunctions, such as handling correspondence, accountsreceivable, bank deposits, billings, and payroll. De-spite the absence of any history of collective bargain-ing with respect to any employees of the Employer,the Regional Director concluded that she is a confi-dential employee, reasoning that because she is one ofthe two secretaries who work for all three of the own-er-managers, her duties would include assisting themin all of their labor relations responsibilities. The Em-ployer argues that Blood's role in the event of futurenegotiations with the Petitioner is wholly speculative.We agree. In the circumstances herein, we shall in-clude her in the unit.Nell Sperlingisa part-time employee working 3days a week.She is abookkeeper and performs cer-tain secretarialand clerical duties for the owner-managers.She is also a shareholder, owningapproximately 5.5 percent, or 50 shares, of theEmployer's stock, valued at approximately $6,000.She receives vacations and holidays despite theEmployer's policy of not providing such benefits forpart-time employees.Because sheshares secretarialfunctions with Dolores Blood, albeit on a part-timebasis, the Regional Director concluded that she, aswell as Blood, is a confidential employee. Althoughfor the reasons expressed concerning Blood we do notagree that Sperling is a confidential employee, webelieve, because of her stock interest and the specialtreatment accorded her with respect to vacations andholidays, that her interests are closely allied with man-agement.We shall therefore exclude her from theunit.As toAl Heller,a brother to two of the owner-managers,andJohn Regan,brother to the other own-er-manager,the Regional Director found,inter alia,that they were employed only sporadically. The Em-ployer in its request for review asserted that both menwork 1 day a week or more on a part-time basis. ThePetitioner filed no opposition to the request for reviewbut contendsin itsbrief on review that the record fullysubstantiates the Regional Director's findings thatthey work only sporadically. Upon our review of therecord, we are satisfied that Al Heller and John Reganare irregular part-time employees and, for this reason,we exclude them from the unit.'Susan EckbergandTerry Preziosiwere hired onOctober 15, 1971, to do part-time cashier work. Eck-berg, who was pregnant when hired, was scheduled towork 2 days a week. However, at the time of thehearing, whe was expecting to give birth in about amonth and a half. Preziosi, a high school student, wasscheduled to work on Saturdays, except during herChristmas vacation when she was to work 3 to 4 dayseach week. The Regional Director concluded that inview of their short employment history, coupled withthe Employer's past practice of hiring full-time em-ployees, and the present business conditions, they are1Al Heller testified that he had worked for the Employer for only 2 daysand 2 hours since January 1971. John Regan is on call and the recordindicates that he has in fact been employed only sporadically.196 NLRB No. 55 COLUMBIA MUSIC & ELECTRONICScasual and temporary employees. The Employer dis-putes these findings. As to Preziosi, contrary to theRegional Director, we find that she is a regular part-time cashier hired to work as such for an indefiniteperiod.'We therefore include her. As to Eckberg, inview of her pregnancy at the time of hire and herinsubstantial period of employment on a part-time2Kachco Corporationd/b/a Hickory Farms ofOhio,180 NLRB 755.389basis, we believe the record is insufficient to enable usto determine her status at this time. She will thereforebe permitted to cast a challenged ballot in the elec-tion.Accordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction ofElection, as modified herein, except that the eligibilitypayroll period therefor shall be that immediately pre-ceding the date below.